Citation Nr: 1713773	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-09 897 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection, to include on a secondary basis, for staph infection residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2015 rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a February 2015 rating decision granted service connection for the following conditions based on the Veteran's service connection claim for skin trouble: skin growth; contact dermatitis; and onychomycosis, tinea pedis.  Following issuance of the February 2015 rating decision, the Veteran filed a claim for service connection for staph infection residuals in August 2015.  The August 2015 filing additionally contained private medical records dated from 2012 and 2013 showing treatment for recurrent staph infections, and a statement from the Veteran's spouse detailing treatment for open sores on his right foot and boil like sores over his body during and after service.  A September 2015 rating decision denied the claim.

The RO identified the September 2015 rating decision as the decision currently on appeal.  See February 2017 VA Form 8.  However, because the Veteran filed additionally medical evidence within the appeal period, and the medical evidence relates to the Veteran's previous claim for skin trouble, the Board liberally construes the August 2015 filing as a notice of disagreement with the February 2015 rating decision.  Accordingly, the record reflects that the February 2015 rating decision is not final.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R §§ 3.104, 20.302 (2016).  

In the alternative, even if the August 2015 filing does not constitute a notice of disagreement, it nonetheless contains new and material evidence and it was submitted within one year of the February 2015 rating decision.  In either scenario, the February 2015 rating decision is not final.  

The issue of service connection for staph infection residuals is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in June 2010, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in a February 2015 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2015 SSOC.  

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was provided a VA examination with regard to his hearing loss claim on appeal in September 2010.  In an August 2014 Remand, the Board found the VA examination inadequate for adjudicatory purposes and remanded this case in order to obtain an adequate examination.  The RO obtained a new VA medical examination in December 2014.  The Board has reviewed the examination report and finds it is adequate to adjudicate the claim on appeal.  Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran asserts service connection for bilateral hearing loss.  Specifically, the Veteran asserts that his bilateral hearing loss developed as a result of service-connected traumatic noise exposure.  Based on a review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.

1. Factual Background

The Veteran's STRs include a July 1967 enlistment examination and an October 1969 separation examination.  In addition, the STRs include an undated audiogram card (noted as Bekesy Tracing in the VA examination reports).  The Board notes that for audiograms conducted between January 1, 1967 and December 31, 1970, it is unclear whether thresholds recorded used American Standard Association (ASA) units, or International Standards Organization/American National Standards Institute (ISO-ANSI) units, unless clearly indicated.  A review of the service related audiological testing does not indicate which standards were used.  As such, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  

The July 1967 enlistment examination noted clinically normal ears and drums, and the Veteran denied any ear trouble or hearing loss.  Audiometric testing revealed the following:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
-
10
LEFT
10
10
5
-
20

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
-
15
LEFT
25
20
15
-
25

The October 1969 separation examination noted clinically normal ears and drums, and the Veteran denied any ear trouble or hearing loss.  Audiometric testing showed threshold levels of 0 for each frequency tested.  In addition, the examination shows a normal 15/15 whisper test for the left ear.  No whisper test results were recorded for the right ear.  

The STRs also include an undated audiogram which did not record thresholds using numerical data.  However, the Board notes that the December 2014 VA examiner did interpret the graphical representations into numerical data.  Applying both standards to the examiner's graphical interpretation reveals the following audiometric testing results:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
5
15
5
15
25

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
20
20
LEFT
20
25
15
25
30

A May 2007 private medical record noted that the Veteran had trouble with his hearing and that he requested a hearing test.  An examination noted large cerumen impaction on the left that was manually disimpacted.  In January 2008, the Veteran was again diagnosed with cerumen impaction that was manually disimpacted.  A June 2008 private medical record shows no hearing loss.  A June 2009 private medical record shows that the Veteran was seen for complaints of hearing loss and was diagnosed with impacted cerumen.  

In a May 2010 statement, the Veteran reported service related noise exposure including rifles, machine guns and pistols.  The Veteran further reported leaving the army suffering from tinnitus and hearing loss, and that his hearing loss had deteriorated beyond the natural progression. 

In September 2010, the Veteran underwent a VA examination.  The examiner noted the following audiometric testing results:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
85
85
LEFT
25
35
60
85
85

Speech recognition scores were 78 percent for the right ear and 90 percent for the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The Veteran reported service-related combat traumatic noise exposure including exposure to mortars, rockets, artillery, small arms fire, air strikes and helicopters.  The Veteran denied any occupational noise exposure while working as a fork lift driver, truck driver and construction worker.  He further denied any excessive recreational noise exposure.  The examiner opined that the Veteran's hearing loss was "less likely as not (50/50 probability) caused by or a result of military noise exposure."  The examiner based his opinion on a lack of clear evidence of a change in hearing sensitivity during active duty.  The examiner further found no change in hearing sensitivity during service based on the Veteran's entrance examination and the undated audiogram.  

Thereafter, the Veteran underwent another VA examination in December 2014.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
75
75
85
LEFT
40
55
60
70
75

The Veteran reported combat related traumatic noise exposure including artillery, rockets, small arms fire and mortars.  The Veteran further reported that he was "not really" exposed to recreational noise exposure including farming, hunting or target shooting.  Reported post-service occupations included working in a telephone cable factory for three years, construction for seven years, and as a truck driver for twenty-eight years.  The examiner noted the Veteran's in-service hearing examinations and found that they did not evidence a shift in hearing for either ear.  The examiner further found that when evaluating the Veteran's current degree of hearing loss, she could not rule out contributing factors such as occupational and recreational noise exposure or the aging process.  Based on the above, the examiner opined that the Veteran's bilateral hearing loss was not "at least likely as not (50% probability or greater) caused by or a result of an event in military service." 

2. Legal Analysis

After a review of all the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that with regard to the Veteran's STRs, both the December 2014 VA examiner and appellant have identified August 1969 as the date of his undated audiogram card.  See February 2017 Appellant's Post-Remand Brief.  Accordingly, the Board finds no factual dispute as to the date of this record.

A review of the STRs do not reveal any complaints of, or treatment for, hearing loss, and the Veteran denied ear trouble or hearing loss on both his entrance and separation examinations.  In addition, a comparison of the July 1967 enlistment examination and the August 1969 audiogram under both ASA and ISO-ANSI standards shows right ear threshold shifts of +5 decibels at 500 Hz, -5 decibels at 1000 Hz, no decibel shift at 2000 Hz, and +5 decibels at 4000 Hz.  Left ear comparisons show threshold shifts of -5 decibels at 500 Hz, +5 decibels at 1000 Hz, no decibel shift at 2000 Hz, and +5 decibels at 4000 Hz.  As noted above, the December 2014 VA examiner found that the Veteran's service era audiological testing did not evidence a threshold shift outside of normal limits.  This finding is supported by the record.

As such, there is no competent evidence establishing treatment for, or complaints of, hearing loss during service.  Instead, the first competent medical evidence showing audiometric findings meeting threshold requirements of 38 C.F.R. § 3.385 is the September 2010 VA examination, some forty years after service.  

The Board recognizes the Veteran's assertion that the August 1969 audiogram demonstrated a decibel loss at every measured Hertz level which varied from 5 to 25 decibels.  However, as noted above, a comparison of the July 1967 enlistment examination and the August 1969 audiogram under both ASA and ISO-ANSI standards evidences no such decibel shifts.  Thus, the record does not support the Veteran's assertion.  The Veteran additionally asserted that the December 2014 VA examiner noted definable decibel loss at every measured Hertz level ranging from 5 to 25 decibel loss on the right at 4000 Hertz.  However, a review of the examination report evidences no such finding.

The Board further recognizes the Veteran's assertion that an audiological examination conducted during his separation examination showed 0 decibels across all Hertz tested evidencing inconsistent test results.  As such, the Veteran found fault that the VA examiner did not discuss the inconsistent results thereby making her medical opinion inadequate.  The Board is unpersuaded by this assertion.

The Board notes that the September 2010 VA examiner had previously found the October 1969 audiological examination unlikely indicative of actual thresholds "as it would [be] unlikely to have the same exact result at each frequency tested, without variation."  As such, the questionable validity as to the October 1969 audiological examination was already a matter of record.  Moreover, the December 2014 VA examiner stated that she considered all audiometric data within the file which included the August 1969 audiogram conducted two months prior to separation from service, and determined that the evidence did not show a shift in bilateral hearing or hearing outside of normal limits.  Importantly, as shows above, this finding is supported by the evidentiary record.  Thus, the record includes competent audiological testing results within a couple months of the Veteran's separation from service and any further discussion as to the inadequate separation examination, which showed perfect hearing, is immaterial as to whether the Veteran's hearing acuity demonstrated a negative threshold shift.  The competent evidence relied upon by the examiner shows that it did not.

The Board additionally recognizes the Veteran's assertion that the December 2014 VA medical opinion is inadequate for the same reason the Board found the September 2010 VA medical opinion inadequate; namely that it was based solely on a lack of evidence showing hearing loss during service.  However, the record shows that the December 2014 VA examiner additionally based her opinion on contributing factors such as occupational and recreational noise exposure, and the aging process.  Importantly, occupational noise exposure of record included working in a factory making telephone cables for three years, working construction for seven years and as a truck driver for twenty-eight years.  As such, the Veteran's assertion that the examiner solely relied on a lack of in-service evidence of hearing loss is without merit.

Lastly, the Board recognizes the Veteran's assertion that his hearing loss is related to conceded service-related acoustic trauma.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  In this regard, while the Veteran can competently report the onset and continuity of hearing loss symptoms, an actual diagnosis of sensorineural hearing loss requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the December 2014 VA examination report.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale.  In addition, while the Board previously found the September 2010 VA examination report inadequate, the examiner's negative medical opinion does add weight to the December 2014 VA examiner's medical opinion.  There is no medical evidence to the contrary.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the current bilateral hearing loss disability and service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran claims service connection for staph infection residuals.  Specifically, the Veteran asserts that he developed a staph infection during active duty, and that he has suffered from recurrent staph infections since leaving service.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

An August 1969 STR shows the Veteran was treated for a cyst under his right arm pit.  A culture taken of the cyst revealed a staphylococcus infection for which the Veteran was treated.  A September 1969 STR noted that the Veteran had an infection on his right hand.  The Veteran's separation examination noted abnormal skin reported as dermatitis of the feet, and the Veteran reported cysts.

Following service, the Veteran underwent a VA examination in 1970.  The examiner noted that the Veteran had numerous entries in his STRs for skin disorders, including developing an abscess of the right second toe.  The examiner further noted that the abscess was cultured and tested positive for staphylococci.  No current dermatophytosis was found present at the time of the examination.

No recurrence of a staph infection is found in the claims file until June 2012.  A June 2012 private treatment record shows treatment for a cutaneous abscess in his right axilla region.  No other skin lesions were found upon examination.  A study of the wound culture revealed heavy growth of staph species (staphylococcus).  In addition, a November 2012 private medical record shows treatment for a cutaneous abscess in the left groin and culture revealed moderate growth of staph species.  Another staph infection at the left small finger was treated in December 2012.  A February 2013 private medical record shows that the Veteran received treatment for sores located in the center scrotum area and left fifth digit.  The medical record noted that it was the fifth time the Veteran had staph infections treated with antibiotics.  

The Veteran underwent a VA skin examination in December 2014.  The examiner diagnosed the Veteran with contact dermatitis, onychomycosis, tinea pedis, and skin growth due to insect bite.  The examiner did not find any other skin disorders, including other systemic manifestations due to any skin diseases.  Additionally, the examiner did not find or diagnose a staph infection.  The examiner opined that the diagnosed skin conditions were "at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness." The Board notes that the examiner found no documentation or biopsy or culture done for any skin condition.

However, as noted above, 2012 and 2013 private medical records documenting treatment for staph infections during the appeal period had not been associated with the claims file at the time of the December 2014 VA examination.  As such, the VA examiner did not have access to those records and subsequently did not provide a medical opinion as to the Veteran's diagnosed recurrent staph infections. 

Additionally, in July 2015, the Veteran complained of a painful cyst on the left side of his back.  The Veteran stated that he had the cyst for years which occasionally became infected.  The Veteran was scheduled for surgical removal of the cyst which was conducted two week later.

An August 2015 statement by the Veteran's spouse asserts that when the Veteran returned from Vietnam in April 1969, he had open sores on his right foot.  The spouse also asserted that the Veteran developed a sore in his left arm pit and developed boil like sores over his body.  She additionally asserted the she and her nephew contracted the same boil like sores caused by washing their clothes and the Veteran's clothes together.  Lastly, she stated that the Veteran had continued to develop sores on and off since his return from Vietnam which became worse in June 2012.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

The Board notes that the Veteran's service connection claim for staph infection residuals includes an in-service event or injury and evidence of treatment for the claimed disability during the appeal period.  Further, in light of the February 2015 rating decision granting service connection for various skin disorders, the Board finds that the Veteran's staph infection claim includes a claim based on secondary service connection.  A medical nexus opinion regarding the Veteran's staph infection residual claim has not been provided.  

Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's claimed staph infection residuals.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran has requested that any VA examination be scheduled during a period that a staph infection is present.  The Veteran is advised that it may be difficult to schedule a VA examination to coincide with a staph infection outbreak.  Therefore, it is recommended that when he experiences a staph infection, he should seek immediate medical treatment at his local VA facility in order to document such treatment.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed staph infection.  If possible, the examination should be scheduled during a staph infection outbreak.  The electronic claims file must be made accessible to the examiner.  All indicated studies should be completed.  

In examining the Veteran, the examiner should document the Veteran's symptoms based on his description of symptoms during an outbreak or from VA treatment records or other records documenting the claimed outbreaks.

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed staph infection residual is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed staph infection residual was caused or chronically worsened by a service-connected disability, including skin growth, contact dermatitis, and onychomycosis/tinea pedis?  If the examiner finds aggravation the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





Department of Veterans Affairs


